*555The court properly exercised its discretion in denying defendant’s challenge for cause. In this case involving the sexual abuse of two boys, the record supports the court’s determination that the prospective juror, who herself had been abused as a child, gave the requisite unequivocal assurance of impartiality (People v Arnold, 96 NY2d 358, 363; People v Chambers, 97 NY2d 417; compare People v Greene, 290 AD2d 349).
The court properly exercised its discretion in admitting testimony by two previous victims of defendant. In light of the defense raised by defendant at trial, this evidence was admissible on the sexual abuse counts to prove defendant’s intent and was relevant to rebut the suggestion of mistake or accident (see People v Alvino, 71 NY2d 233, 241-242). Defendant did not dispute the People’s contention that one of the issues before the jury was whether the alleged sexual touching was the inadvertent result of horseplay. None of the evidence at issue deprived defendant of a fair trial, particularly in light of the court’s thorough instructions to the jury. Concur — Wallach, J.P., Lerner, Rubin, Friedman and Gonzalez, JJ.